Exhibit 10.22

 

Summary of Compensation Arrangements for Certain Named Executive Officers

 

Employment-at-Will for Barry W. Seneri

 

Mr. Seneri does not have a written employment agreement. As an at-will employee,
Mr. Seneri is eligible to receive a discretionary bonus under the terms of our
Executive Bonus Plan, as approved by the Board of Directors and he is entitled
to participate in all employee fringe benefit plans offered to our salaried
employees. Mr. Seneri also receives a company car as part of his compensation
package, equivalent to approximately $7,000 per year. Mr. Seneri is entitled to
participate in the Restricted Share Plan of Holdings and is expected to be
awarded restricted shares pursuant to the terms of the Restricted Share Plan and
his restricted share agreement. Mr. Seneri is entitled to reimbursement for all
reasonable travel and other expenses incurred during the performance of his
duties in accordance with our expense reimbursement policy. In the event of an
involuntary termination, Mr. Seneri would be entitled to 26 weeks of base salary
payments, which is the standard severance package, based on his time of service,
available to all of our salaried employees. Mr. Seneri’s annual base salary is
$240,673.

 

 

Employment-at-Will for R. Douglas Neely

 

Mr. Neely does not have a written employment agreement. As an at-will employee,
Mr. Neely is eligible to receive a discretionary bonus under the terms of our
Executive Bonus Plan, as approved by the Board of Directors and he is entitled
to participate in all employee fringe benefit plans offered to our salaried
employees. Mr. Neely also receives a company car as part of his compensation
package, equivalent to approximately $5,000 per year. Mr. Neely is entitled to
participate in the Restricted Share Plan of Holdings and is expected to be
awarded restricted shares pursuant to the terms of the Restricted Share Plan and
his restricted share agreement. Mr. Neely is entitled to reimbursement for all
reasonable travel and other expenses incurred during the performance of his
duties in accordance with our expense reimbursement policy. In the event of an
involuntary termination, Mr. Neely would be entitled to 26 weeks of base salary
payments, which is the standard severance package, based on his time of service,
available to all of our salaried employees. Mr. Neely’s annual base salary is
$214,754.